Citation Nr: 1438137	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  03-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 18, 2009, for left olecranon bursitis, status post excision, exostosis, and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to April 1960.  He died in November 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2005, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.

Service connection was initially granted in an April 1991 rating decision for the Veteran's left olecranon bursitis with status post excision of exostosis.  A noncompensable evaluation was assigned.

The Board remanded the left elbow disability claim as well as a claim for service connection for hypertension in May 2005 for further development and consideration.  Following the Board's May 2005 remand, the Appeals Management Center (AMC) in an August 2005 rating decision increased the disability rating for the Veteran's left olecranon bursitis, status post excision exostosis, to 10 percent, retroactively effective from March 7, 2002, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

Following the additional development, the Veteran's appeal was returned to the Board.  In a September 2006 decision, the Board denied the Veteran's claims for service connection for hypertension and for a disability rating in excess of 10 percent for his service-connected olecranon bursitis of the left elbow.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2007, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

A subsequent August 2009 rating decision created staged disability ratings by increasing the disability rating for the Veteran's left olecranon bursitis, status post excision exostosis, to 20 percent, retroactively effective from May 18, 2009, the date of the Veteran's subsequent increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

The Veteran's claims file was then returned to the Board.  In an April 2010 decision, the Board dismissed the Veteran's appeal due to his recent death in November 2009.  In April 2010, the appellant submitted a Motion for Substitution in the Veteran's appeal.  The Motion was granted by the RO in March 2011, and the case was returned to the Board for further development consistent with the August 2009 JMR. 

In May 2011, the Board granted service connection for hypertension and again remanded the left elbow claim for a VA medical opinion.  The RO assigned a 10 percent disability evaluation for the Veteran's hypertension in a July 2011 rating decision to which a timely notice of disagreement with the initial rating assigned was received in May 2012.  Also in May 2012, the left elbow claim was remanded yet again since VA medical opinions in September 2011 and November 2011 were not adequate. 

A statement of the case for an initial rating in excess of 10 percent for hypertension was issued in February 2013.  In its May 2013 decision, the Board concluded that the Veteran's hypertension claim was no longer on appeal because the appellant had not filed a substantive appeal.  However, a review of the Veteran's claims folder does reflect that the Veteran filed a substantive appeal received by the St. Petersburg RO in April 2013.  Therefore, the Veteran's increased rating claim for hypertension is properly before the Board for appellate consideration.

In May 2013, the left elbow claim was once again remanded since VA medical opinions in September 2012 and November 2012 were not adequate.  The Board is satisfied that the May 2013 remand directives have been satisfied.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Before May 18, 2009, the Veteran's left elbow disability was manifested by joint pain with flexion of no less than 100 degrees, extension limited by only 5 degrees; no impairment of pronation or supination, and no ankylosis or additional loss of range of motion due to flare-ups.

2.  Since May 18, 2009, the Veteran's left elbow disability was manifested by pain, stiffness, flexion of no less than 84 degrees, extension limited by no more than 30 degrees; pronation to 70 degrees, no limitation of supination, and no ankylosis or additional loss of range of motion due to flare-ups.

3.  The Veteran's hypertension required continuous medication for control but was predominantly manifested by diastolic pressure readings under 110 and systolic pressure readings under 200.

CONCLUSIONS OF LAW

1.  Before May 18, 2009, the criteria for a disability rating in excess of 10 percent for the Veteran's left olecranon bursitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5019-5206 (2013).
 
2. Since May 18, 2009, the criteria for a disability rating in excess of 20 percent for the Veteran's left olecranon bursitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5019-5206 (2013).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to the Veteran's increased rating claim for left elbow olecranon bursitis, the duty to notify was satisfied in a March 2002 letter to the Veteran. 

As to the appeal for a higher initial rating for hypertension, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated.  Hence, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with respect to the Veteran's hypertension claim is therefore required. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In April 2008, the Veteran was afforded a VA examination to assess the nature and etiology of his hypertension.  He was last evaluated for his service-connected left elbow disability in a July 2009 VA examination.  The VA examinations were adequate, as the examiners conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca, supra.

A.  Left elbow bursitis

In this case, the Veteran was service-connected prior to his death for left olecranon bursitis with status post excision of exostosis.  The Veteran's left elbow disability has been rated under DC 5019-5206.  See 38 C.F.R. § 4.71a.  Under DC 5019, bursitis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The evidence indicates that the Veteran is right-handed.  Therefore, his left hand is his minor extremity. 

A 10 percent evaluation is warranted when flexion of the forearm of the minor upper extremity is limited to 100 degrees; a 20 percent evaluation requires that flexion be limited to between 70 and 90 degrees.  38 C.F.R. § 4.71a, DC 5206. 

A 10 percent evaluation is warranted when extension of the forearm is limited to 45 degrees; a 20 percent evaluation is warranted when extension of the forearm of the minor upper extremity is limited to between 75 and 90 degrees.  38 C.F.R. § 4.71a, DC 5207.  

Under DC 5208, a 20 percent rating is assigned when flexion of the forearm is limited to 100 degrees and extension limited to 45 degrees.  

A 20 percent rating may also be assigned for disability equivalent to a joint fracture of the elbow, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius.  38 C.F.R. § 4.71a, DC 5209. 

Limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, DC 5213. 

Normal range of motion of the elbow for VA purposes is flexion from 0 to 145 degrees, with 0 degrees representing the arm held straight down to the side, and forearm pronation from 0 to 80 degrees and supination of 0 to 85 degrees.  38 C.F.R. § 4.70, Plate I. 

In June 2002, the Veteran was afforded a VA examination where he stated that he injured his left elbow while playing football in the service.  He complained of chronic, intermittent pain, mostly at night.  There was no history of dislocation or rheumatoid arthritis.  He stated having increased symptoms with resting his left elbow down with direct pressure and while lifting and gripping repetitively with the left upper extremity.  Upon examination, the Veteran had flexion of his left elbow to at least 145 degrees and extension was full at 0 degrees.  Supination and pronation of the left forearm were both to 90 degrees, and the Veteran did not experience a loss of range of motion due to repetitive testing.  The examiner stated that it was possible that the Veteran's left elbow condition could go through periods of painful flare-up or symptoms which may alter the strength, coordination, or range of motion.  He went on to state that how often such flare-ups may occur or what might be the objective measurement deviation with respect to the examination findings would be impossible to state with any degree of certainty and would require speculation on the part of the examiner.

A January 2003 VA physical therapy consult report reflects the Veteran's reports of left elbow pain.  X-ray findings showed that the elbow joint space was maintained.  There was no joint effusion.  The x-ray report showed a post-traumatic ossicle adjacent to the olecranon.  There was no joint effusion or arthritic change in the left elbow.  Range of motion testing revealed the Veteran's flexion of the left elbow to be at 90 degrees, extension was limited to 3 degrees, pronation was at 70 degrees, and supination was "neutral only."  The examiner noted that the Veteran appeared to have some tendonitis.

The Veteran was given another VA examination in May 2005, where he reported pain and tenderness in the area of the olecranon of the left elbow.  Upon examination, the Veteran was able to flex the left elbow at least 100 degrees and to extend it approximately 5 degrees loss of full extension.  The Veteran was able to fully extend his left elbow with pain and discomfort.  The examiner noted that the Veteran had normal pronation and supination of the left forearm without pain.  X-rays of the left elbow showed no acute process, however, there were a few flecks of soft tissue calcification abutting the olecranon.  The examiner noted tenderness at the head of the radius at the elbow joint as well as at the lateral and medial condyle of the humerus.  The examiner stated that he was not able to give a measure of the loss of function due to increased pain on repetitive flexion and extension of the left elbow.  However, he stated that he believed the Veteran would have some increased pain and some increased loss of function on repetitive motion with weight bearing and weight resistance.  The examiner did not believe that the Veteran's left elbow condition contributes in any significant measure to his disability. 

In July 2009, the Veteran was afforded a third VA examination for his left elbow disability where he reported experiencing pain, weakness, swelling, stiffness and popping on a daily basis.  The examiner noted there were no other flare-ups.  The Veteran reported wearing elbow pads on a daily basis.  Upon physical examination, the VA examiner found there was minus 30 degrees of full extension.  Flexion was measured from 30 degrees to 84 degrees, both associated with pain.  Forearm supination was 0 to 85 degrees.  Forearm pronation was measured from 0 to 70 degrees.  The elbow joint was found to be stable.  Repetitive range of motion three times caused increased pain, fatigue, weakness, but no lack of endurance or incoordination.  The examiner stated that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  X-ray findings showed a question of small avulsion fragments of indeterminate age in the region of triceps insertion.  The Veteran was diagnosed with left elbow post-excisional exostosis with degenerative joint disease with stability.

Prior to May 18, 2009

After a thorough review of the entirety of the evidence of record, the Board has determined that the Veteran's service-connected left elbow disability does not warrant a rating in excess of the 10 percent assigned prior to May 18, 2009.

While the Veteran had flexion of his left elbow limited to 90 degrees during his January 2003 physical therapy consult, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 10 percent disability rating during this period under DC 5206.  During both his June 2002 and May 2005 VA examinations, the Veteran did not have flexion limited to more than 100 degrees or extension limited to more than 60 degrees to warrant entitlement to a 20 percent rating under DC 5206, 5207 or 5208.  The June 2002 and May 2005 VA examination reports also stated that the Veteran showed full pronation and supination.  This does not support a separate or higher evaluation under Diagnostic Code 5213. 

Separate or higher evaluations are also not warranted under any other diagnostic code.  The Veteran does not have any evidence of a joint fracture, nonunion of the radius and ulna with false flail joint, or impairment of either the radius or ulna.  Thus, DC 5209 (joint fracture), DC 5210 (nonunion of the radius and ulna), DC 5211 (impairment of the ulna), and DC 5212 (impairment of the radius) are not applicable.  See 38 C.F.R. § 4.71a.

As discussed in greater detail below, the most probative evidence of record also weighs against a finding that the Veteran had additional functional loss according to Deluca.

Since May 18, 2009

The Board also finds that the Veteran's left elbow disability does not warrant a rating in excess of the 20 percent assigned since May 18, 2009.

The evidence does not show that the Veteran had flexion limited to any more than 84 degrees or extension limited to more than 30 degrees to warrant entitlement to a rating higher than 20 percent under DC 5206, 5207 or 5208.  At the July 2009 VA examination, supination remained unlimited at 85 degrees and pronation was limited to 70 degrees at worst out of a normal 80 degrees.  As such, the objective findings on examination have not shown that the Veteran's left elbow caused motion of the forearm to have been lost beyond the last quarter of arc with the left hand not approaching full pronation.

Separate or higher evaluations are also not warranted under any other diagnostic code.  Since May 18, 2009, the Veteran was not shown to have a joint fracture, nonunion of the radius and ulna with false flail joint, or impairment of either the radius or ulna.  Thus, DC 5209 (joint fracture), DC 5210 (nonunion of the radius and ulna), DC 5211 (impairment of the ulna), and DC 5212 (impairment of the radius) are not applicable.  See 38 C.F.R. § 4.71a.

Functional Loss

The Board notes that the Appellant's claim has been remanded on several occasions in order to obtain an adequate medical opinion concerning whether there was additional level of impairment suffered by the Veteran due to flare-ups of his left elbow bursitis.  Both the June 2002 and May 2005 VA examiners noted that the Veteran could have additional functional loss due to increased pain on repetitive flexion and extension of the left elbow.  However, neither examiner was able to provide an adequate discussion of the precise level of additional loss the Veteran experienced due to flare-ups, or adequately explain why they could not provide such an assessment.  

Multiple VA opinions obtained since the Veteran was last examined in July 2009 similarly resulted in inadequate medical opinions concerning the level of additional limitation the Veteran experienced due to flare-ups.  In September 2011, the same VA physician who examined the Veteran in July 2009 stated that he could make such a determination without resort to speculation, but provided no explanation as to why he could not make such an assessment.  In November 2011, another VA doctor stated that providing an estimate of the additional loss in the range of motion of the Veteran's left elbow during flare-ups could not be determined because the Veteran was not experiencing an acute flare-up during the physical examination at his last examination in July 2009.  The VA physician who examined the Veteran in July 2009 stated in September 2012 that with regard to the Veteran's service-connected left elbow disability, his condition should be considered moderate - severe.  However, he did not address the additional functional loss due to the Veteran's flare-ups.  In November 2012, the same VA physician who examined the Veteran in July 2009 and provided opinions in September 2011 and September 2012 stated that he was unable to estimate the range of motion loss of the left elbow because there were no acute flare-ups reported or recorded on the Veteran's final VA examination report.  Therefore, he was unable to assign any additional loss due to flare-ups, and providing such a figure would be purely speculative.

In December 2013, a VA physician stated that after a review of the Veteran's claims file, in his opinion, all of the Veteran's described episodes of flare-ups were as likely as not secondary to non-service connected causes, and less likely than not related to, or worsened beyond natural progression by his service-connected conditions.  Further, the Veteran's chronic and constant pain in the left elbow, without any associated evidence of flare, may be best attributed to his service-connected excision of exostosis (with probable recurrence).  As motion has been maintained, and the Veteran was noted to be right-hand dominant, in his opinion the Veteran's functional impairment was mild.  Therefore, there was no decrease in the Veteran's range of motion in his left elbow during flare-ups due to solely to the Veteran's service-connected left elbow disability. 

In support of this opinion, the VA physician cited a January 2003 VA treatment record which noted physical therapy the Veteran received for his left elbow.  The record notes that the Veteran appeared to have some tendonitis in his left elbow.  In the December 2013 opinion, the VA physician stated that in reference to the cited 2003 evidence of pain from flare, the type of motion and the location of pain as described by the Veteran is consistent with tendonitis, a non-service connected condition not caused by, related to, or worsened by the Veteran's service-connected olecranon bursitis and excision of exostosis.  As tendonitis tends to be a limited (acute or subacute) condition, it may be expected to be resolved at an exam conducted some years later.

As to the Veteran's lay testimony, the December 2013 VA physician stated that the Veteran's description of his pain was taken on its face.  However, as noted above, it is not necessarily due to his service-connected condition.  He stated that multiple issues may befall a joint, and not all symptoms must be attributed to a service- connected issue related to that particular joint.

Finally, the December 2013 VA physician notes a June 2009 orthopedic consultation which he states may be considered the latest and best evidence as it was performed by an orthopedic specialist just months before the Veteran's death.  This report clearly stated there was no current evidence of bursitis.  Therefore, the December 2013 physician stated that in his opinion, the condition of olecranon bursitis was at best subclinical, if not resolved.  As to the exostosis, these are frequently without symptoms, and the surgical scar appeared well healed and symptom-free.  The sporadic, non-constant symptoms of numbness and tingling into the index, long, ring and small fingers are consistent with cubital tunnel entrapment, and not consistent with either olecranon bursitis or spurring off the tip of the olecranon, and are less likely than not caused by, related to, or worsened beyond natural progression by his service-connected conditions.  Radiation into the elbow suggest either a neck or shoulder etiology, again, not caused by, related to, or worsened beyond natural progression by service-connected conditions of olecranon bursitis and excision of exostosis.

The Board finds the December 2013 opinion from the VA physician persuasive, as it was provided after a review of the Veteran's claims file and was supported by a thorough explanation that directly addressed the medical evidence in the Veteran's file.  Under the circumstances, the Board finds the competent, probative evidence indicates that an increased rating is not warranted based on DeLuca factors.  The effects of pain reasonably shown by the record to be due to the Veteran's service-connected left elbow disability are contemplated in the 10 percent disability rating for the period before May 18, 2009.  The effects of pain are similarly contemplated in the 20 percent disability rating for the period from May 18, 2009.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether extraschedular consideration is warranted for the Veteran's left elbow disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's left elbow disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the left elbow disability was primarily manifested by limitation of motion due to pain.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the lay and medical evidence is against a rating in excess of 10 percent for the Veteran's service-connected left elbow disability for the period prior to May 18, 2009, or in excess of 20 percent thereafter.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

The Appellant seeks an increased initial rating in excess of 10 percent for the Veteran's service-connected hypertension.  The RO originally granted service connection for hypertension in July 2011, assigning a 10 percent rating.

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under that code, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more.  A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

The Veteran's July 1957 military entrance examination report showed a blood pressure reading of 145/80.  During his military service, in November 1959, the Veteran had blood pressure readings of 120/90, 110/66, 100/78, and 118/92.  In March 1960 the Veteran's blood pressure reading was 120/80.  At his April 1960 military separation examination, his blood pressure reading was 134/90.  A private treatment record from October 1971 notes a blood pressure reading of 124/88.  Records show the Veteran was on blood pressure medication in October 1975 and was being treated for a diagnosis of hypertension in September 1980.  A February 1991 VA examination noted a diagnosis of hypertension, with blood pressure readings of 140/110, 156/100, 160/110, 170/110, and 150/100.  In October 1994, the Veteran had blood pressure readings of 140/100 and 180/110.  In November 1999, treatment records showed blood pressure readings of 150/82 and 174/96.  In December 1999, the Veteran had blood pressure readings of 144/88 and 174/96.

A May 2005 VA examination noted blood pressure readings of 195/115, 190/108, 186/112, and 170/100.  A VA examination in April 2008 noted blood pressure readings of 153/88, 154/94, and 138/88.  Multiple blood pressure readings taken between January 1998 and November 2009 were reviewed and do not show blood pressure readings with a diastolic pressure of 110 or more and there was only one instance of a systolic pressure that was 200 or more.

Overall, the evidence does not indicate diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  As such, a higher rating for the Veteran's hypertension is not warranted under the provisions of 38 C.F.R. § 4.104, DC 7101.

Furthermore, the Board finds that the record does not reflect that the Veteran's service-connected hypertension was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, supra.  In this case, the Board finds that the rating criteria found in 38 C.F.R. § 4.104, DC 7101 reasonably describe the Veteran's disability level and symptomatology. Consequently, his disability level is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  For these reasons, no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1).

Therefore, the preponderance of the evidence is against finding that the Veteran met the criteria for a disability rating greater than 10 percent for hypertension.  Accordingly, the preponderance of the evidence is against the claim, such that the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to a rating in excess of 10 percent prior to May 18, 2009, for left olecranon bursitis, status post excision, exostosis, and in excess of 20 percent thereafter, is denied.

Entitlement to an initial increased rating in excess of 10 percent for hypertension is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


